i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00666-CR

                                            Pete MENDEZ,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 253757
                          Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 16, 2009

DISMISSED FOR LACK OF JURISDICTION

           Based on our review of the record, it appears that appellant is seeking to appeal the trial

court’s order modifying the conditions of his probation. An order modifying the terms and

conditions of probation is not an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977). By order dated November 9, 2009, appellant was ordered to show cause in

writing no later than fifteen days from the date of our order why this appeal should not be dismissed
                                                                                      04-09-00666-CR

for want of jurisdiction. On December 2, 2009, appellant’s attorney responded and agreed that the

order is not an appealable order. The appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-